Citation Nr: 9934213	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-45 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
nasal fracture.

2.  Entitlement to a rating greater than 10 percent for 
headaches, secondary to a head injury.

3.  Entitlement to a rating greater than 30 percent for 
residuals of left eye trauma, with open angle contusion, 
recessive glaucoma, and cataract of the left eye.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to February 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), wherein the RO denied the veteran's claims of 
entitlement to service connection for residuals of a nasal 
fracture, entitlement to a rating greater than 30 percent for 
residuals of a left eye trauma, denied the veteran's petition 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, identified as schizophrenia, 
and assigned a 10 percent rating for his service-connected 
headaches, secondary to a head injury.  The veteran 
subsequently perfected appeals of these decisions.  A hearing 
on these claims was held in Washington, D.C., on July 13, 
1999, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that the veteran submitted additional medical 
records and Social Security Administration records directly 
to the Board, with a waiver of initial RO review.  Because 
the veteran has waived RO review, the Board will consider 
this evidence in the evaluation of the veteran's claims.  See 
38 C.F.R. § 20.1304(c) (1999).

FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's nasal fracture is shown to have been 
incurred during active service.

3.  The medical evidence of record does not indicate that the 
veteran has been diagnosed with multi-infarct dementia due to 
his head injury in service, nor does the medical evidence of 
record demonstrate diagnoses of neurological disabilities.

4.  The veteran's service-connected left eye has been shown 
to have a visual acuity of 20/200, and his right eye has been 
tested at 20/25 visual acuity; there is no medical evidence 
of tuberculosis of the eye, malignant growths on the eyeball 
pending surgery or treatment, or frequent attacks of 
congestive or inflammatory glaucoma of considerable duration; 
his intraocular pressure is shown to be well-controlled with 
medications.

5.  The veteran's petition to reopen his claim of entitlement 
to service connection for an acquired psychiatric disorder 
was denied by the RO in a November 1994 decision, from which 
the veteran did not perfect an appeal.

6.  The evidence received subsequent to November 1994 is 
relevant to the issue and has not been previously submitted, 
and when reviewed in conjunction with the evidence that had 
been previously submitted it is significant enough that it 
must be considered in order to fairly decide the merits of 
the claim.  

7.  A July 1998 psychiatric treatment notation diagnoses the 
veteran with schizophrenia status post head injury.

8.  Service medical records show that the veteran sustained a 
head injury in April 1977 when he was struck in the face with 
a mop handle.
CONCLUSIONS OF LAW

1.  A fracture of the nose was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The criteria for a rating greater than 10 percent for 
headaches secondary to a head injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (1999).

3.  The criteria for a rating greater than 30 percent for 
left eye trauma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.84a, Diagnostic Codes 6028, 6029, 6074 
(1999).

4.  The RO's November 1994 rating decision, wherein the 
veteran's petition to reopen his claim of entitlement to 
service connection for an acquired psychiatric disorder was 
denied, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 2.1103, 3.104(a) (1999).

5.  The evidence received subsequent to the November 1994 
decision is new and material, and serves to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

6.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for residuals of a 
nasal fracture.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, the veteran does not 
aver that the incident in which his nose was broken was 
incurred during combat.  Therefore, this provision does not 
apply to this claim.

The veteran contends that his nose was fractured in April 
1977 when he was struck in the face with a mop handle.  
Service records confirm this incident and the resulting 
damage to the left side of his face.  He was discharged in 
February 1978 on the recommendation of a Physical Evaluation 
Board based on the injuries incurred.  The service records do 
not include x-rays of the veteran's nose, but do reveal a 
fracture of the left orbital floor and left eye damage.  An 
April 1978 VA examination report includes x-rays of the 
veteran's nasal bones showing an old healed fracture of the 
nose.  X-rays taken in July 1991 and June 1996 show deformity 
of the nose with depression of the left lateral aspect 
consistent with an old fracture in this area.  Given this 
evidence, the Board finds the veteran's claim to be well-
grounded.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

As noted above, service records verify that the veteran 
suffered a head trauma to the left side of his face while in 
service, resulting in fractures of the left orbital floor, 
with no x-rays of the nose of record.  X-rays of the nasal 
passages taken two months after discharge show an old nasal 
fracture, which is confirmed on subsequent x-ray reports 
indicating deformity of the left lateral aspect of the nose.  
Additionally, the veteran has provided credible evidence that 
his nose was fractured at the time of the head trauma in 
service with no intervening injury.  

Therefore, based on the evidence of record, the Board finds 
that the veteran has satisfied the criteria for entitlement 
to service connection for residuals of a nasal fracture, and 
his claim therefor is granted.

2.  Entitlement to increased ratings.

The appellant's contentions regarding the increase in 
severity of his headaches secondary to head trauma, and left 
eye trauma with open angle contusion, recessive glaucoma, and 
cataract, constitute plausible or well-grounded claims.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the VA has met its statutory obligation to 
assist him in the development of his claims. 38 U.S.C.A. 
§ 5107(a) (West 1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

a.  Entitlement to a rating greater than 10 percent for 
headaches secondary to head trauma.

The veteran was originally granted service connection for 
headaches in an October 1995 Board decision.  In a November 
1995 RO decision, the RO evaluated his headaches and assigned 
a 10 percent rating thereto, effective October 20, 1992, the 
date of his claim.  The veteran expressed his disagreement 
with this evaluation and perfected an appeal of this 
decision.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.124a (1999) (Schedule), the RO ascertained the severity 
of the veteran's headaches by application of the criteria set 
forth in Diagnostic Code 8045, governing brain disease due to 
trauma.  Under this provision, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code.  

Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304 (governing dementia due to head trauma).  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.

The veteran does not dispute that his headaches are 
associated with his head injury in service, and thus are the 
result of brain trauma, and there is no evidence of record 
indicating that his headaches are due to anything other than 
his head injury in service.  Accordingly, Diagnostic Code 
8045 is the appropriate code under which to evaluate his 
headaches.  

Under the terms of Diagnostic Code 8045, the veteran is not 
entitled to a rating greater than his current 10 percent 
evaluation.  There is no medical evidence of record 
diagnosing him with a neurological disability due to his 
brain trauma, nor does the evidence contain a diagnosis of 
multi-infarct dementia due to brain trauma.  Absent these 
diagnoses or disabilities, the regulations do not provide for 
the assignment of a rating greater than 10 percent for 
headaches due to brain trauma.  Therefore, the veteran's 
claim of entitlement to an increased rating for headaches 
secondary to a head trauma in service is denied.

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999)  In this case, the RO has not assigned 
separate staged ratings for his headaches.  However, the 
veteran was not prejudiced by the RO's referring to his claim 
as an "increased rating" although the appeal has been 
developed from his original claim.  In this regard, in both 
the original rating decision in February 1999 and the 
subsequent statements of the case, the RO addressed all of 
the evidence of record.  Moreover, since the veteran is not 
entitled to a rating greater than 10 percent, he was not 
harmed by the absence of a "staged" rating.  See Fenderson 
v. West, 12 Vet. App. 119.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).
b.  Entitlement to a rating greater than 30 percent for left 
eye trauma, with open angle contusion, recessive glaucoma, 
and cataract.

The RO originally granted the veteran's claim of entitlement 
to service connection for left eye trauma with open angle 
contusion, recessive glaucoma and cataract (left eye trauma) 
in a June 1978 decision, assigning a 20 percent rating 
thereto, effective February 8, 1978, his date of discharge.  
This evaluation was increased to 30 percent disabling in an 
October 1981 RO decision, effective May 8, 1981, the date of 
the veteran's claim.  This rating was confirmed in RO 
decisions of October 1984 and January 1987.  In a May 1990 
decision, the RO granted the veteran special monthly 
compensation for the loss of use of one eye, pursuant to 
38 C.F.R. § 3.350(a) (1999), effective June 16, 1989, the 
date of his claim.  In August 1991 the RO again confirmed the 
veteran's assigned rating for this disability.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.84a (1999) (Schedule), the RO ascertained the severity of 
the veteran's headaches by application of the criteria set 
forth in Diagnostic Code 6074, governing impairment of 
central visual acuity.  Diagnostic Codes 6061 to 6079 all 
address impairment of central visual acuity.  Under these 
provisions, a rating greater than 30 percent is only 
available when there is anatomical loss of both eyes (100 
percent, Diagnostic Code 6061); blindness in both eyes having 
only light perception, (100 percent, Diagnostic Code 6062); 
anatomical loss of one eye with 20/40 or greater vision in 
the other eye (40 to 100 percent, Diagnostic Codes 6063 to 
6066); blindness in one eye, having only light perception 
with 20/50 or greater vision in the other eye (40 to 100 
percent, Diagnostic Codes 6067 to 6070); vision in one eye of 
5/200 with 20/50 or greater vision in the other eye (40 to 
100 percent, Diagnostic Codes 6071 to 6074); vision in one 
eye of 10/200 with 20/50 or greater vision in the other eye 
(40 to 100 percent, Diagnostic Codes 6075 to 6077); vision in 
one eye of 15/200 with 20/70 or greater vision in the other 
eye (40 to 100 percent, Diagnostic Codes 6075 to 6077); 
vision in one eye of 10/200 with 20/70 or greater vision in 
the other eye (40 to 100 percent, Diagnostic Codes 6075 to 
6077); vision in one eye of 20/200 with 20/70 or greater 
vision in the other eye (40 to 100 percent, Diagnostic Codes 
6075 to 6077); and vision in one eye of 20/100 with 20/100 in 
the other eye (50 percent; Diagnostic Code 6078).  A higher 
rating is not warranted under any of these provisions since 
none of the medical evidence of record, including the most 
recent medical evidence submitted by the veteran for the 
period up to June 1999, indicates that the veteran's right 
eye has a visual acuity of no worse than 20/25, and these 
Diagnostic Codes require the veteran to have a visual acuity 
of at least 20/50 in his good eye (the right).

A higher rating is also not available under Diagnostic Code 
6080 governing impairment of field vision.  Under this 
provision, all evaluations greater than 30 percent require a 
bilateral impairment, which the veteran does not have as his 
December 1996 VA examination notes that his field vision on 
the right was normal.  Additionally, the veteran has never 
reported diplopia (double vision, Diagnostic Code 6090-6092), 
nor was it noted on this examination or in subsequent 
treatment notations.  In fact, at his December 1996 VA 
examination report his extraocular motility was full.

Under the provisions governing diseases of the eye, only 
three provide for ratings greater than 30 percent.  
Diagnostic Code 6010 assigns a 100 percent evaluation for 
active tuberculosis of the eye, Diagnostic Code 6012 awards a 
100 percent rating for congestive or inflammatory glaucoma 
with frequent attacks of considerable duration during the 
continuance of actual total disability, and Diagnostic Code 
6014 provides for a 100 percent rating for new malignant 
growths on the eyeball pending completion of an operation or 
other indicated treatment.  Because the medical evidence does 
not include any treatment or diagnosis of tuberculosis or 
malignant growths on the eyeball, these provisions do not 
apply to the veteran.  

As for glaucoma, the record indicates that the veteran has 
been diagnosed and treated for recessive glaucoma.  However, 
at his December 1996 VA examination, his intraocular pressure 
was within normal limits.  In treatment records from 1995 to 
1998 the veteran's intraocular pressure ranged from good to 
excellent, and in an October 1998 notation the examiner noted 
that his intraocular pressure was well-controlled with 
medication.  None of the medical evidence indicates frequent 
and long attacks of totally disabling glaucoma.  Therefore, a 
total rating on the basis of Diagnostic Code 6012 is also not 
appropriate.

The medical evidence of record also reveals that the veteran 
was treated for a cataract in his left eye, and had surgery 
at the Hampton VA medical center in September 1993 to extract 
the cataract.  Under Diagnostic Code 6028, postoperative 
cataracts are rated based on impairment of vision and 
aphakia.  The impairment of vision regulations have been 
discussed above.  The Diagnostic Code governing aphakia, 
Diagnostic Code 6029, provides for a 30 percent rating.  The 
note attached to this provision states that the 30 percent 
rating is the minimum rating prescribed for aphakia and is 
not to be combined with any other rating for impaired vision.  
When only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  The corrected vision of one or both 
aphakic eyes will be taken one step worse than the 
ascertained value, however, not better than 20/70 (6/21).  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.

In the present case, the veteran's aphakic left eye was 
evaluated at a visual acuity of 5/200, with right eye visual 
acuity of 20/25 at the worst, warranting a 30 percent 
evaluation.  38 C.F.R. § 4.84a (1999), Diagnostic Code 6074.  
Even if the visual acuity of the left eye was evaluated to 
the next worse visual acuity level of blindness with only 
light perception, the rating would not change because the 
veteran's right eye is only at 20/25, and a 20/50 would be 
required for an increased evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6070.  Thus, even though a combined rating is 
possible under Diagnostic Code 6029, his total evaluation for 
his left eye cannot exceed 30 percent, which is the 
evaluation for total loss of vision in the veteran's left 
eye.  Further, there is no basis for exceeding that 
evaluation since there is no evidence of enucleation 
(anatomical loss of the left eye) or a serious cosmetic 
defect.  

Therefore, none of the regulations governing eye impairments 
permit the assignment of a rating greater than 30 percent for 
the veteran's left eye trauma with open angle contusion, 
recessive glaucoma, and cataract.  Accordingly, his claim for 
an increased rating is denied.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

3.  Petition to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.

In an October 1981 decision, the RO denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  In October 1984 they denied the 
veteran's petition to reopen this claim; however, the record 
does not contain any indication that notice of this decision 
or the veteran's appellate rights were sent to him.  In any 
case, in August 1991 the RO again denied the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, and in November 1994, his petition to 
reopen was denied.  No appeal was perfected from the November 
1994 RO decision, and it stands as the last final decision on 
this issue.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  The significant factor is whether there is 
a complete record for evaluation of an appellant's claim.  
Id.  Further, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the Court has held that, the first 
determination is whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a)(1999) in order 
to have a finally denied claim reopened.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim it must be determined whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, see Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  Third, if the claim is well grounded, 
evaluation of the merits of the claim must occur but only 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 203 
(1999) (en banc).

The evidence considered in the RO's November 1994 decision 
consisted of the veteran's service medical records, several 
VA psychiatric examination reports; private treatment records 
from March 1979, June 1980, and 1993 showing diagnoses of 
schizophrenia; VA hospitalization and outpatient treatment 
records from November 1979 to 1994 showing treatment for a 
psychiatric disorder, most commonly diagnosed as 
schizophrenia, and statements and hearing testimony of the 
veteran averring that his psychiatric problems began after he 
suffered a head trauma in service.

Subsequent to November 1994 the record was expanded to 
include private psychiatric treatment records from 1995 to 
1997; Social Security Administration (SSA) records in support 
of the veteran's award of SSA disability benefits due to his 
psychiatric impairment; VA outpatient and hospitalization 
records from 1991 to 1999 showing regular psychiatric 
treatment, including a July 1998 notation noting 
"schizophrenia status post head injury;" and statements and 
testimony of the veteran asserting that he was treated within 
a year of discharge for his psychiatric impairment at the 
Denver, Colorado, VA medical facility, and that his 
psychiatric symptoms began after his head trauma in service.

The veteran's newly submitted private and VA treatment 
records and testimony are new, in that they have not 
previously been seen, but are cumulative in that for the most 
part, they merely corroborate prior evidence of an existing 
psychiatric disability.  However, the July 1998 record 
indicating that the veteran's schizophrenia is status post 
head trauma is not cumulative, as such an opinion has not 
been expressed in the record before, and it is material in 
that it goes to the onset of the veteran's psychiatric 
disability.  Therefore, based on this treatment record, the 
Board finds that the veteran has submitted new and material 
evidence and his petition to reopen his claim is granted.

Having concluded that his claim is reopened, a determination 
as to whether the veteran's claim is well-grounded must now 
be made.  Elkins v. West, 12 Vet. App. 209 (1999) (en banc); 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  The 
threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  
Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The veteran contends that his psychiatric symptoms began 
after his head injury in service.  He testified, and service 
medical records support, that he did not have any psychiatric 
impairments upon entry into service.  Service medical records 
also indicate that the veteran was struck in the face with a 
mop handle in April 1977 and eventually discharged due to the 
injuries sustained in this incident.  His discharge was 
effective February 7, 1978.  On March 6, 1979, thirteen 
months later, the veteran was admitted to Eastern State 
Hospital in Virginia with a diagnosis of schizophrenia, 
because he had become violent and paranoid with auditory 
hallucinations.  From this point forward the record contains 
fairly regular psychiatric treatment, predominantly for 
schizophrenia in some form.  As noted above, a July 1998 VA 
mental health treatment notation indicates that the veteran 
has schizophrenia status post head injury; thus linking his 
psychiatric impairment to his trauma in service.

Based on this evidence, the Board finds that the veteran has 
presented a well-grounded claim.  He has shown a current 
diagnosis of schizophrenia and competent evidence of in-
service head trauma.  In addition, the record contains 
credible lay statements of his onset of symptoms and their 
continuity from this head trauma up to his first 
hospitalization and diagnosis of a psychosis, schizophrenia, 
only 13 months after his discharge, along with a treatment 
notation relating his head trauma to his schizophrenia.  
Accordingly, the veteran's newly reopened claim of 
entitlement to service connection for an acquired psychiatric 
disorder is well-grounded.


ORDER

Entitlement to service connection for residuals of a nasal 
fracture is granted.

Entitlement to a rating greater than 10 percent for 
headaches, secondary to head trauma, is denied.

Entitlement to a rating greater than 30 percent for left eye 
trauma with open angle contusion, recessive glaucoma, and 
cataract, is denied.

The petition to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is granted.

The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  To this 
extent only, the appeal is granted.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  Initially, the Board notes that the 
veteran has stated that he was treated at the Denver, 
Colorado, VA medical facility between his discharge from 
service in February 1978 and his treatment at Eastern State 
Hospital in March 1979.  These treatment records would be 
very probative of the veteran's claim.  

Additionally, the record indicates that the veteran was 
diagnosed with a psychosis, schizophrenia, only 13 months 
after his discharge from service, and was treated regularly 
for this disorder with medication from this point forward.  
Further, the veteran has testified that his symptoms, 
including auditory hallucinations and nightmares, began after 
his head trauma in service and the July 1998 treatment 
notation suggests a relationship between his head trauma and 
his schizophrenia.  Given this evidence, additional medical 
clarification of the relationship between the veteran's 
schizophrenia and his head trauma in service is necessary.  
Moreover, the appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment and 
hospitalization records pertaining to the 
veteran from the VA medical facility in 
Denver, Colorado, from February 1978 to 
March 1979.  The RO should specifically 
request that archived records be 
searched.

3.  Upon completion of the foregoing to 
the extent possible, the RO should accord 
the veteran an examination to ascertain 
the extent of his acquired psychiatric 
disability, if any.  The veteran's claims 
folder is to be made available to the 
examiner for review prior to this 
examination.  The examiner should be 
specifically requested to provide 
opinions as to the approximate date of 
onset of any current psychiatric 
disability, to include whether or not his 
schizophrenia had its onset in service or 
within the year after his discharge, and 
an opinion as to whether any current 
psychiatric disability is etiologically 
related to the veteran's active service 
and/or the result of head trauma therein.  
All findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







